RAPP, Presiding Judge,
concurring in result.
The dispositive issue here presented is this — shall private sector retirees receive the same tax exemptions as the recipients of state governmental retirement programs. The state says no and the trial court agreed.
The simple response to this appeal is that the trial court is correct. The exemption classification appealed is not based on al-ienage, race, religion, or national origin, and is thus not suspect. Moreover, the exemption accomplishes the purpose intended. This matter was put to rest by the United States Supreme Court in Kahn v. Shevin, 416 U.S. 351, 94 S.Ct. 1734, 40 L.Ed.2d 189 (1974), a Florida matter which dealt with a property tax exemption given widows and not widowers. The Supreme Court there upheld the state statute granting differing treatment. Further, under traditional equal protection principles, a state retains broad discretion to classify as long as there is a reasonable basis for it, even in the areas of economics and social welfare. See Dandridge v. Williams, 397 U.S. 471, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970). I would affirm the trial court.